DISMISS; and Opinion Filed September 11, 2014.




                                      S    In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                    No. 05-14-00571-CV

                               DAVID ARTHUR, Appellant

                                             V.

      ANGELA LAFRANCES EVANS AND ALL OTHER OCCUPANTS, Appellees

                     On Appeal from the County Court at Law No. 6
                                 Collin County, Texas
                         Trial Court Cause No. 006-00162-2014

                           MEMORANDUM OPINION
                       Before Justices O’Neill, Lang-Miers, and Brown
                                 Opinion by Justice O’Neill

       Stating he no longer desires to prosecute the appeal, appellant has filed a motion for

voluntary dismissal. See TEX. R. APP. P. 42.1(a)(1). We grant the motion and dismiss the

appeal. See id.




                                                  /Michael J. O'Neill/
                                                  MICHAEL J. O'NEILL
                                                  JUSTICE

140571F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

DAVID ARTHUR, Appellant                              On Appeal from the County Court at Law
                                                     No. 6, Collin County, Texas
No. 05-14-00571-CV        V.                         Trial Court Cause No. 006-00162-2014.
                                                     Opinion delivered by Justice O’Neill.
ANGELA LAFRANCES EVANS AND                           Justices Lang-Miers and Brown
ALL OTHER OCCUPANTS, Appellees                       participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

        We ORDER that appellees Angela LaFrances Evans and all other occupants recover
their costs, if any, of this appeal from appellant David Arthur.


Judgment entered this 11th day of September, 2014.




                                             –2–